Title: 31st.
From: Adams, John Quincy
To: 


       Election day. This is a day of great festivity throughout the Country. The last Wednesday in May, is appointed, for declaring the choice, of the Governor, Lieutt. Governor &c. It is the only day in the year, in which the Student here is left at his Liberty to do whatever he pleases; and it is most frequently the Case, as it has been this day, that one Party is playing in the yard from 8 in the morning to prayer time in the afternoon: Most of the scholars however go out of Town, on this day. There is a custom among the scholars here, which some of the Classes follow, and others do not. It is choosing a governor and Lieutenant governor, for the Class. They commonly take some rich fellow, who can treat the Class now and then. The Seniors this morning, chose Champlin governor, and Lowell Lieutt. Governor. The Lieutenant Governor treated immediately and they chose their other officers. At commons, they all went into the Hall, in Procession, Thomas, who was appointed sheriff march’d at their head with a Paper cockade, in his hat, and brandishing a Cane, in his hand instead of a sword. He conducted the Governor and Lieutt. Governor to their seats, made his bow, and retired to the other table, for which Jackey Hale, punished him 4 shillings. However he performed his part so well, that the Spectators were much pleased and clap’d their hands. Hale happened to see Baron, the junior, clapping, and sent orders for him to go to him after commons. Baron, not happening to go before 2 o’clock was punished 5 shillings for impudence and 4 for disobedience, that is the way, these modest Tutors tyrannize over us. As there was a little noise in the Hall, Hale, struck the handle of his knife 3 times on the table, to still it, but instead of that, almost every knife in the Hall was struck on the table 3 Times. At last the Tutors rose, and as they were going out, about half a dozen fellows hiss’d them, they were enraged, turn’d round, and look’d as if they would devour, us. But they did not discover one Person; which made them look silly enough. When they turn’d their backs again, there was nothing but hissing, and groaning, and clapping hands, and stomping, heard in the Hall, till they got into the yard where, a few Potatoes were sent out to meet them. Hale was in such a fury, that I don’t doubt but in Imitation of Caligula, he wished, that the whole College, had but one head, and that he might chop it off with impunity. He sent for all the waiters after Dinner, and endeavoured to pump something out of them, but he could not succeed.
       This evening I happened to be about half an hour, in Company with Dr. Jennison, and if every thing is in Proportion to his small talk, he is as silly a Tutor, as I should ever wish to see. I smiled several Times this Evening, and it was not without difficulty, once or twice, that I restrain’d myself from laughing out.
      